NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2009-1019


                   NETCURRENTS INFORMATION SERVICES, INC.
                       (formerly known as Netcurrents, Inc.),

                                                        Plaintiff-Appellant,

                                            v.

                            DOW JONES & COMPANY, INC.
                                and FACTIVA, INC.,

                                                        Defendants-Appellees.


        Christopher J. Lee, Niro, Scavone, Haller & Niro, of Chicago, Illinois, argued for
plaintiff-appellant. With him on the brief were Kara L. Szpondowski, and Nicholas M.
Dudziak.

      Richard de Bodo, Hogan & Hartson, LLP, of Los Angeles, California, argued for
defendants-appellees. With him on the brief was Rachel M. Capoccia.

Appealed from: United States District Court for the Central District of California

Judge John F. Walter
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1019


                 NETCURRENTS INFORMATION SERVICES, INC.
                     (formerly known as Netcurrents, Inc.),

                                                      Plaintiff-Appellant,

                                          v.

                         DOW JONES & COMPANY, INC.
                              and FACTIVA, INC.

                                                      Defendants-Appellees.




                                  Judgment


ON APPEAL from the       United States District Court for the Central District of
                         California

in CASE NO(S).           07-CV-04027

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, PLAGER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED May 8, 2009                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk